Citation Nr: 1030559	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  07-14 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
service connection for bilateral foot disorder, to include pes 
planus.

2.  Entitlement to service connection for bilateral foot 
condition, to include pes planus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for obstructive sleep 
apnea, to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 
1992.

This matter is before the Board of Veterans' Appeals (Board) from 
a rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  

In a March 1993 rating decision, the RO denied service connection 
for bilateral pes planus.  The Veteran did not file an appeal.  
In September 2000, the Veteran filed a request to reopen service 
connection for bilateral pes planus.  The RO declined to reopen 
the claim in a December 2000 rating decision.  In December 2005, 
the Veteran filed a claim to reopen service connection for 
bilateral foot disorders.  In a June 2006 rating decision, the RO 
declined to reopen the claim, which it characterized as 
"bilateral foot condition including flat feet."  In the June 
2006 rating decision, the RO also denied service connection for 
erectile dysfunction, sleep apnea as secondary to service-
connected hypertension, bilateral hearing loss, and tinnitus.  In 
a March 2007 rating decision, the RO granted service connection 
for erectile dysfunction and awarded a noncompensable (0 percent) 
initial evaluation.  All aspects of the Veteran's claim except 
the initial rating for erectile dysfunction issue were perfected 
with the filing of a May 2007 substantive appeal.

The Board must discuss all theories of entitlement raised by the 
Veteran or by the evidence of record.  Robinson v. Nicholson, 21 
Vet. App. 553 (2008).  Accordingly, the issue of service 
connection for sleep apnea has been recharacterized to include 
the secondary service connection theory.

In August 2008, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge in Columbia, 
South Carolina.  A transcript of the hearing is associated with 
the claim folder, which reflects that the Board would keep the 
record open for a period of 30 days for the submission of 
additional evidence.  See Hearing Transcript at 24.  The Board 
notes that no additional evidence has been received.

The reopened issue of service connection for bilateral foot 
disability and the issues of service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a December 2000 rating decision, the RO denied reopening 
of service connection for bilateral pes planus, finding no nexus 
of foot disability to service; the Veteran did not appeal this 
decision, and it became final.

2.  Evidence received since the last final December 2000 rating 
decision is not cumulative, relates to the basis of the prior 
final denial of nexus to service, and raises a reasonable 
possibility of substantiating a claim for service connection for 
bilateral foot disorder.

3.  The Veteran did not experience any in-service injury, 
disease, or event pertaining to sleep apnea; did not experience 
chronic symptoms of sleep apnea during service; did not 
experience continuous symptoms of sleep apnea after service; and 
currently diagnosed obstructive sleep apnea is not related to 
service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
December 2000 RO decision, and the claim of entitlement to 
service connection for bilateral foot disorder, to include pes 
planus, is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.156(a) (2009).

2.  The criteria for service connection for obstructive sleep 
apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application, VA must notify the claimant 
of the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.   38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a service 
connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.   Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In this case, the RO provided the Veteran pre-adjudication notice 
by letters dated in December 2005 and March 2006.  The 
notification substantially complied with the specificity 
requirements of Dingess, 19 Vet. App. 473, identifying the five 
elements of a service connection claim, and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence.  The December 2005 letter 
described the meaning of "new" and "material" evidence in order 
to reopen the claim for service connection for a bilateral foot 
disorder, including the reason for the previous denial and the 
information necessary to substantiate the underlying claim.  This 
letter was in compliance with Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Given the Board's finding that new and material evidence 
has been secured to reopen this claim, no prejudice to the 
Veteran could result from this adjudication, regardless of 
whether the Veteran has been provided the notice and assistance 
required by law and regulation.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

VA has obtained VA treatment records and assisted the Veteran in 
obtaining evidence.  VA has also obtained service treatment 
records; however, a retirement examination is not of record.  
When, as here, some service treatment records are lost or 
missing, VA has a heightened duty to consider the applicability 
of the benefit-of-the-doubt rule, to assist a veteran in 
developing the claim, and to explain the reasons and bases for 
its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
Although there is a heightened obligation to more fully explain 
the reasons and bases for a decision, when, as here, there are 
missing service treatment records, this, alone, does not obviate 
the need for record to include competent nexus evidence 
supporting the service connection claim by suggesting a 
correlation between his currently claimed condition and service.  
See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record if 
VA determines it is necessary to decide the claim.  In disability 
compensation claims, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with a veteran's service or with another service- 
connected disability, but (4) there is insufficient competent 
medical evidence on file for the Secretary to make a decision on 
the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In the present case, an examination is not required on the issue 
of service connection for sleep apnea because the evidence of 
record demonstrates no in-service injury, disease, or event, or 
even symptoms, to which any currently diagnosed disability of 
obstructive sleep apnea could be related.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310(a).  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claim file.  For these reasons, the Board finds that VA 
has substantially complied with the notice and assistance 
requirements.

II.  Reopening Service Connection for Bilateral Foot Disorder

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  
38 U.S.C.A. § 5108.  New evidence means evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence, which bears directly and substantially upon the 
specific matter under consideration, which is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In determining 
whether evidence is "new and material," the credibility of the 
new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary to consider the patently 
incredible to be credible").

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303(a).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The Veteran seeks to reopen service connection for bilateral foot 
disorder, to include pes planus.  Reopening was last denied by 
the RO in a December 2000 decision.  In December 2000, the RO 
denied t service connection for bilateral pes planus because it 
determined that there was no evidence that bilateral pes planus 
was incurred in or aggravated by service.  Because the Veteran 
did not file a notice of disagreement, the December 2000 rating 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

The evidence considered at the time of the last final RO decision 
in December 2000 consisted of VA treatment records from March 
1998 to July 2000.  In May 2000, the Veteran was treated for foot 
pain.  He reportedly had had flat feet for a "long time."  The 
clinician diagnosed bilateral pes planus.  

Evidence considered since the December 2000 rating decision 
includes testimony from the Veteran and his wife, as well as VA 
treatment records from January 2005 through June 2006.  A June 
2006 VA treatment record contains notations of "extremely flat 
foot" and "very flat foot."  During the August 2008 Board 
personal hearing, the Veteran testified that he spent a lot of 
time standing on cement as an airline mechanic in the Air Force.  
He stated that he never sought medical treatment because it would 
not have set a good example as a supervisor.  He described 
rolling his feet on glass bottles and wearing insoles to 
alleviate the pain.  The Veteran further testified that he had a 
service retirement examination, during which he was diagnosed 
with flat feet; he contends that he complained to the doctor 
about his foot pain.  The Veteran's wife testified that she 
soaked and massaged his feet during service.  This record 
suggests a possible relationship between the Veteran's flat feet 
and service based on evidence of continuous symptoms since 
service separation.

The evidence received since the last final RO decision is new, as 
it did not exist at the time of the prior determination in 
December 2000.  The additional evidence is also material in that 
it tends to substantiate the claim for service connection for 
bilateral foot disorder.  For these reasons, the Board finds that 
new and material evidence has been received to reopening service 
connection for bilateral foot disorder, to include pes planus.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

III.  Service Connection for Obstructive Sleep Apnea

Service connection will be granted if it is shown that a veteran 
suffers from a disability resulting from personal injury suffered 
or disease contracted in the line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge will still be 
service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, generally, there must be a 
competent diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and competent evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In this case, the Veteran claims service connection for 
obstructive sleep apnea.  The Veteran does not contend that he 
developed symptoms of obstructive sleep apnea during service.  
During the August 2008 Board personal hearing, the Veteran's 
representative alleged that the Veteran later developed sleep 
apnea either due to chemicals or solvents that he was exposed to 
during service, or as a result of his service-connected 
hypertension.  

After a review of all the evidence of record, the Board finds 
that the Veteran did not experience any in-service injury, 
disease pertaining to sleep apnea, did not experience chronic 
symptoms of sleep apnea during service, and did not experience 
continuous symptoms of sleep apnea after service.  The service 
treatment records are negative for any complaints of symptoms or 
findings of sleep apnea.  Although the service retirement 
examination is missing, the Veteran does not contend that he 
developed this disability during service, that he reported 
symptoms of sleep apnea at service separation, or that a history, 
symptoms, findings, or diagnosis of sleep apnea were recorded or 
indicated at the time of service separation.  There is no 
evidence of continuity of symptomatology of this disability from 
service or during the 11 years before the diagnosis of sleep 
apnea.  See Savage v. Gober, 10 Vet. App. 488 (1997).

There is no evidence of even history or complaints of continuous 
symptoms since service separation in 1992 until September 2003.  
The first reported symptoms of sleep apnea were claimed many 
years after service separation in 2003.  September 2003 private 
medical records show that a sleep study was performed.  A total 
of 93.5 minutes of sleep was observed during the 150 minutes 
recorded giving a sleep efficiency of 97 percent (normal is 
greater than 85 percent).  There were 984 snoring episodes.  
There were a total of 49 obstructive apneas, one mixed apnea, and 
40 hypopneas resulting in an apneic/hypopneic index of 59 events 
per hour (normal is less than five).  There were a total of five 
leg movements.  The diagnoses included obstructive sleep apnea 
with desaturations, arousals, and disordered breathing events; 
and sleep fragmentation with reduced REM sleep secondary to the 
Veteran's sleep apnea.

The Board further finds that the currently diagnosed obstructive 
sleep apnea is not related to service or to a service-connected 
disability.  The competent evidence demonstrates a current 
diagnosis of obstructive sleep apnea.  Nevertheless, none of the 
medical evidence of record relates any current findings of sleep 
apnea to service or to any of the service-connected disabilities, 
including hypertension.  

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service connection 
for obstructive sleep apnea, including as secondary to 
hypertension, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.
 

ORDER

New and material evidence having been received, service 
connection for bilateral foot disorder, to include pes planus, is 
reopened; the appeal is granted to this extent only.

Service connection for obstructive sleep apnea is denied.


REMAND

Remand is required for compliance with VA's duty to assist the 
Veteran in substantiating his claims for service connection for 
bilateral foot disorder, hearing loss, and tinnitus.

Service Connection for Bilateral Foot Disorder

The Veteran and his wife have testified that he experienced foot 
pain during service.  A November 1992 VA examiner diagnosed 
bilateral pes planus with mild symptoms, and X-rays confirmed the 
diagnosis.  Despite being diagnosed with this disability only two 
years after discharge, the RO denied service connection in a 
March 1993 rating decision.  The RO determined that the pes 
planus was related to the Veteran's civilian job at the time, 
which required him to stand on his feet for long periods of time.  
VA treatment records dated May and July 2000, as well as June 
2006, contain a diagnosis of bilateral pes planus and indicate 
that the Veteran had had this condition for a long time.  The 
claim must be remanded for a VA examination to obtain an opinion 
as to whether any current bilateral foot disorder, to include pes 
planus, is related to service.  See McClendon , 20 Vet. App. 79 .

The Veteran contends that he was diagnosed with pes planus at his 
service separation examination.  He further contends that he 
complained about bilateral foot pain to the service examiner.  
This document is missing from the service treatment records.  It 
does not appear that the RO attempted to obtain this document.   

The Veteran testified that he sought treatment for bilateral foot 
pain from the Columbia, South Carolina, VAMC a few years after 
discharge.  The claims file contains VA treatment records from 
March 1998 to September 1990, and from January 2005 to June 2006.  
The claim file does not indicate any attempts have been made to 
obtain records prior to March 1998.  On remand, appropriate 
actions should be taken to determine if VA treatment records 
prior to March 1998 exist, and if so, to obtain them.  38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Additionally, the Veteran testified that he received ongoing 
treatment for bilateral pes planus from Dr. Casey, a private 
doctor.  Appropriate steps should be taken to associate such 
records with the claim folder, consistent with VA's duty to 
assist.

Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran's DD-214 shows that his primary MOS was tactical 
aircraft superintendant.  He claims that his noise exposure in 
service from working on 
the flight line with jet engines caused a hearing loss 
disability.  Service treatment records (STRs) show that the 
Veteran was entered into a hearing conservation program, which 
indicates that he worked in an occupation in which he was exposed 
to noise.  The Veteran is competent to state that he was exposed 
to loud noises during service.  Charles v. Principi, 16 Vet. App. 
370 (2002).  Furthermore, the Board finds the Veteran's 
statements to be credible regarding his duties during service.  
Thus, the Board finds that that the Veteran was exposed to 
acoustic trauma during service.

Service treatment records contain numerous audiograms.  While 
there is no record of a hearing loss disability for VA purposes 
during service, two audiograms - dated March 1980 and March 1981 
- show a significant threshold shift (worsening of hearing loss) 
in the left ear.

The first evidence of a left ear hearing loss disability in 
accordance with 38 C.F.R. § 3.385 is a February 2007 VA 
audiological examination.  The Veteran complained of hearing loss 
and tinnitus.  He reported noise exposure to jet engines during 
service.  He denied non-military noise exposure.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
35
30
LEFT
10
15
25
25
25

Speech audiometry revealed speech recognition ability of 92 
percent in each ear.
The examiner diagnosed mild sensorineural hearing loss in the 
right ear and clinically normal hearing in the left ear, 
notwithstanding the audiometric measures of hearing loss and 
speech recognition scores that in fact show a hearing loss 
"disability" for VA disability compensation purposes under 
38 C.F.R. § 3.385.  The February 2007 VA examiner opined that is 
"less likely as not" that the Veteran's tinnitus and hearing 
loss are due to in-service noise exposure.  He explained that the 
Veteran displayed normal hearing throughout his military career, 
and that there was no evidence of hearing loss or tinnitus in his 
service treatment records.

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or from aggravation of a preexisting injury suffered or 
disease contracted in line of duty.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  See 38 C.F.R. § 3.385. 

In this case, the evidence demonstrates that the Veteran was 
exposed to loud noises during service.  The February 2007 VA 
examiner based his negative opinion with respect to noise 
exposure on the fact that there was normal hearing throughout the 
Veteran's military career.  However, VA regulation 38 C.F.R. § 
3.385 does not necessarily preclude service connection for 
hearing loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).   In 
view of the foregoing, in an addendum, the clinician who 
performed the February 2007 examination should provide an opinion 
as to whether it is at least as likely as not that the Veteran's 
tinnitus and hearing loss are related to service (NOT whether 
there was a tinnitus or hearing loss diagnosis during service).  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's retirement or 
separation examination from the National 
Personnel Records Center (NPRC) and any other 
appropriate records depositories.  

2.  Obtain outstanding VA treatment records 
from the VAMC Columbia, South Carolina, from 
October 1992 to February 1998.  

3.  Once a signed release is received from the 
Veteran, obtain outstanding private treatment 
records from Dr. Casey.  A copy of any negative 
response(s) should be included in the claims 
file.

4.  Schedule the Veteran for a VA examination 
by an appropriate medical professional to 
determine the etiology of any current bilateral 
foot disability.  The relevant documents in the 
claims folder, including a copy of this remand, 
must be made available to and reviewed by the 
examiner.  In particular, the examiner should 
consider the Veteran's August 2008 hearing 
testimony that his bilateral foot pain began 
during service as a result of wearing combat 
boots while standing on concrete for long 
periods of time, and that it has continued 
since service.  The examiner should provide an 
opinion, with adequate rationale, as to whether 
it is at least as likely as not (a 50 percent 
or greater probability) that any bilateral foot 
disability that is currently present, to 
include pes planus, began during service or is 
etiologically related to any incident of active 
service, including wearing combat boots while 
standing on concrete.  A complete rationale 
should be provided for all opinions.

5.  Then, return the claims file to the VA 
clinician who performed the February 2007 
examination of the Veteran.  The examiner must 
review the relevant medical evidence of record.  
The examiner is to provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that any 
tinnitus or bilateral hearing loss disability 
as defined by 38 C.F.R. § 3.385 began during 
service or is causally related to any incident 
of service.  In particular, the examiner should 
consider audiograms dated March 1980 and March 
1981.  The examiner should provide a rationale 
for any opinion provided.
   
6.  If the clinician who performed the February 
2007 examination is not available to provide the 
requested addendum to the prior evaluation, the 
claims file should be referred to an appropriate 
medical professional for an examination for the 
purpose of determining the nature and etiology of 
any tinnitus and current hearing loss disability.

7.  Thereafter, any additional development deemed 
appropriate should be accomplished.  Then, re-
adjudicate the remanded claims.  If any of the 
claims remain denied, issue the Veteran and his 
representative a supplemental statement of the 
case (SSOC) and allow an appropriate period of 
time for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


